Citation Nr: 0805150	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel

INTRODUCTION

The appellant served on active duty from November 22, 1977, 
to January 27, 1978.

This appeal arose before the Board of Veterans' Appeals from 
a May 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO), which had found that the 
appellant had not presented sufficient new and material 
evidence to reopen the claim that had last been denied in 
January 2000

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran received treatment for psychiatric 
symptoms during service, and the service medical records show 
that she complained of having auditory and visual 
hallucinations in January 1978.  In January 1978, a service 
examiner diagnosed her as having "psychosis?" and later 
that month, and in February 1978 and since, private examiners 
have diagnosed the veteran as having schizophrenia.  

In a January 1978 rating decision, the RO denied service 
connection for psychosis on the basis that the condition 
existed prior to service and was not aggravated by service.  
Prior to the current appeal, the RO twice denied the 
veteran's applications to reopen claims of service connection 
for psychiatric disability, most recently in January 2000.  
To date, she has not been afforded a VA psychiatric 
examination.  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The 
veteran was found to be psychiatrically normal at entry and 
at separation a physician noted that she had "severe 
depression" and recommended that she be seen by psychiatry 
for mental illness.  At separation, the veteran also reported 
having depression and excessive worry since joining the Army.  

Further, since the most recent denial of the veteran's 
application to reopen in January 2000, VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective 
May 4, 2005, to reflect a change in the interpretation of 38 
U.S.C.A. § 1111 by the Federal Circuit and VA's General 
Counsel, and the regulation now states that to rebut the 
presumption of soundness, VA must establish by clear and 
convincing evidence both that the disability existed prior to 
service and that it was not aggravated by service.  

The above change in the interpretation of the law does not 
provide a basis to consider this claim on a de novo basis.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under the 
unique circumstances of this case as outlined above, however, 
the Board concludes that a VA psychiatric examination is 
necessary to adjudicate the appeal.  38 U.S.C.A. § 5103A(g) 
(West 2002).  As such, this appeal must be remanded.

In addition, the claims folder indicates that the veteran 
receives Social Security Administration (SSA) benefits.  
However, no attempt has been made to obtain these records.  
As they may be useful in determining entitlement to the 
requested benefit, the Board finds that a remand is necessary 
in this case in order to associate these records with the 
claims folder.  It is further noted that the duty to assist 
extends to obtaining SSA records where they are relevant to 
the issue under consideration.  See Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned of service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Further, in Kent, the CAVC held that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim, and the Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.

2.  Contact the Social Security 
Administration and request all records 
relied upon in awarding the appellant 
benefits.  Any decision made by the 
Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  If these records are not 
available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

3.  After obtaining the above records, 
afford the veteran a VA psychiatric 
examination to determine the likelihood 
that she has a psychiatric disability that 
is related to or had its onset during 
service.  The claims folder should be made 
available to and reviewed by the examiner.  
The examiner should diagnose all 
psychiatric disabilities found to be 
present and opine as to the likelihood 
that any psychiatric disability found to 
be present, to specifically include 
schizophrenia, pre-existed service.  The 
examiner must also comment on the 
likelihood that any psychiatric disability 
found to be present was aggravated during 
service.  In doing so, the examiner must 
acknowledge the veteran's report of a 
continuity of symptomatology since service 
and the findings and conclusions in the 
service medical records.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

4.  Then, readjudicate the appeal.  If the 
decision remains adverse to the appellant, 
she and her representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

